Title: To Thomas Jefferson from George Jefferson, 1 July 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 1st. July 1807
                        
                        Having sold the 2 Hhds of stem’d Tobacco, I now inclose you an acct of the sales, together with your
                            acct current for the last quarter: from which last you will observe, there is a balance in your favor of $:251.9, which
                            sum you will likewise find inclosed, in a check of our Cashier, on the Bank of Alexandria.
                  I am Dear Sir Yr. Very humble
                            Servt.
                        
                            Geo. Jefferson
                     
                        
                    